                                                                     1

 1                  IN THE UNITED STATES DISTRICT COURT
 2                   FOR THE DISTRICT OF PUERTO RICO
 3

 4   UNITED STATES OF AMERICA,           )   CASE NO. 17-CR-506 (FAB)
     Plaintiff,                          )
 5                                       )
     vs.                                 )     SENTENCING HEARING
 6                                       )
     [2] KEVIN JONIEL MENDEZ-BAEZ,       )
 7   Defendant.                          )

 8

 9

10                  TRANSCRIPT OF SENTENCING HEARING
           HELD BEFORE THE HONORABLE JUDGE FRANCISCO A. BESOSA
11                        SAN JUAN, PUERTO RICO
                          Thursday, July 12, 2018
12

13

14   APPEARANCES:

15
     For the United States:        OMAR A. BARROSO, SAUSA
16                                 United States Attorney's Office
                                   Torre Chardón, Suite 1201
17                                 350 Carlos Chardón Street
                                   San Juan, PR 00918
18

19
     For the Defendant:            YASSMIN GONZALEZ-VELEZ, ESQ.
20                                 Gonzales Velez Law Offices
                                   PMB 131 La Cumbre
21                                 273 Sierra Morena
                                   San Juan, PR 00926
22

23

24

25   Produced by mechanical stenography; computer-aided
     transcription
                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                                         2

 1               (PROCEEDINGS COMMENCED AT 10:A.M.)

 2

 3               THE CLERK:     Criminal Case No. 17-506, United States

 4   of America versus Kevin Joniel Mendez-Baez for Sentencing

 5   Hearing.

 6               On behalf of the Government, Assistant United

 7   States Attorney Omar A. Barroso.

 8               On behalf of the Defendant, Attorney Yassmin

 9   Gonzalez-Velez.

10               Defendant is present and assisted by the certified

11   court interpreter.

12               MR. BARROSO:     Good morning, Your Honor.   The

13   Government is ready to proceed.

14               MS. GONZALEZ-VELEZ:      Good morning, Your Honor.

15   Yassmin Gonzalez on behalf of the Defendant, and we are ready

16   to proceed.

17               THE COURT:     Ms. Gonzalez, is there anything you

18   would like to say on behalf of Mr. Mendez before I pronounce

19   sentence?

20               MS. GONZALEZ-VELEZ:      Yes, Your Honor.

21               As this Court should know, in docket 78 is our

22   sentencing memorandum.

23               THE COURT:     Yes.   Thank you.

24               MS. GONZALEZ-VELEZ:      We would also like to add --

25   actually, we would like to provide the Court with some

                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                                       3

 1   information regarding the Defendant's State Court criminal

 2   case.   We made our investigation.     And we spoke with the

 3   Defendant's State Attorney, Mr. Wilfredo Diaz-Narvaez.

 4              He told us that in this case, Your Honor, there

 5   were some shortcomings with regard to the evidence, that

 6   basically obliged the Government to make a plea offer at a

 7   very early of the proceedings in exchange for the Defendant's

 8   waiver of the preliminary hearing.      I would like the Court to

 9   take notice of that information that would not be in the

10   record of the case.

11              Also, Your Honor, we believe that the Defendant, as

12   expressed in the PSR, is very repentant of his actions.        This

13   is a typical case where the Defendant was in the wrong place

14   with the wrong person at the wrong time.        He is aware of that

15   fact.

16              We would like the Court also to notice PSR

17   paragraph number 13 where the co-Defendant in this case

18   assumed complete responsibility of the arm.

19              Also, Your Honor, we would like you to consider the

20   special circumstances of this Defendant as thoroughly

21   expressed in our sentencing memorandum regarding his

22   childhood and his particular psychological condition which

23   was unattended for several years.

24              THE COURT:    Yes.   And I have read your sentencing

25   memorandum thoroughly, and thank you very much.

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                      4

 1             MS. GONZALEZ-VELEZ:        Thank you.

 2             THE COURT:     Mr. Barroso.

 3             MR. BARROSO:    Yes, Your Honor.

 4             In this case the Defendant was caught on

 5   August 24th, 2017, Your Honor, driving an Acura TL, which had

 6   been flagged as disappeared by a financial institution,

 7   Your Honor.

 8             THE COURT:     Had been what?

 9             MR. BARROSO:    Had been flagged as disappeared by a

10   financial institution, Your Honor.

11             THE COURT:     Oh, okay.

12             MR. BARROSO:    During the intervention, the police

13   seized a Glock pistol, Model 23, .40 caliber, which had been

14   modified with a chip, Your Honor, to fire automatically,

15   which was loaded with a high capacity magazine with 22 rounds

16   of 29 rounds possible, and, also, inside the vehicle, an

17   additional two fully loaded pistol magazines were found,

18   Your Honor.

19             The Defendant committed the instant offense while

20   on probation, on State probation for attempted murder,

21   Your Honor, aggravated damages, possession of a firearm, and

22   brandishing of that firearm, Your Honor.

23             He was sentenced to seven years' probation for

24   attempted murder of a police officer, Your Honor.

25             The fact that the Defense attorney --

                         Joe Reynosa, CSR, RPR
                        Official Court Reporter
                                                                     5

 1             THE COURT:     Probation for attempted murder?

 2             MR. BARROSO:     Of a police officer, yes, Your Honor.

 3             THE COURT:     Okay.

 4             MR. BARROSO:     The fact that the Defense attorney

 5   for Mr. Mendez-Baez in the State case said that there were

 6   some problems with the evidence does not --

 7             THE COURT:     It's still a conviction.

 8             MR. BARROSO:     Exactly, Your Honor.     It's a

 9   conviction for attempted murder, Your Honor.

10             Also, the Defendant has a nontrivial arrest record,

11   Your Honor.   He has been arrested at least four times; two

12   times for assault and battery.     Those cases were not

13   prosecuted, but he was, in fact, arrested.

14             Actually, he was arrested after -- he was arrested

15   for possession with intent to distribute two years after he

16   started his State probation, Your Honor.

17             And then he was -- so this particular Defendant,

18   Your Honor, because of the characteristics of the offense and

19   the nature of his past offenses, Your Honor, we believe needs

20   higher deterrence than most, Your Honor.

21             The fact that he was, after being convicted of

22   attempted murder of a police officer, caught with possession

23   of a different weapon, Your Honor, would suggest to us that

24   he has not yet learned his lesson, and the Court should

25   impose a sentence that -- according to the severity of the

                         Joe Reynosa, CSR, RPR
                        Official Court Reporter
                                                                      6

 1   crime, which is why we are requesting that the Court sentence

 2   him at the higher end of the guideline for a term of

 3   41 months, Your Honor.

 4               THE COURT:   Ms. Gonzalez, your recommendation is

 5   the lower end?

 6               MS. GONZALEZ-VELEZ:   Yes, Your Honor.

 7               THE COURT:   Mr. Mendez, is there anything you would

 8   like to say?

 9               DEFENDANT MENDEZ-BAEZ:   No.

10               THE COURT:   On February 20, 2018, Defendant Kevin

11   Joniel Mendez-Baez pled guilty to Count Two of the indictment

12   in Criminal Case No. 17-506, which charges a violation of

13   Title 18, United States Code section 922(g)(1), being a

14   convicted felon in possession of a firearm, which is a class

15   C felony.

16               The November 1st 2016 Edition of the Sentencing

17   Guidelines Manual has been used to calculate the guideline

18   adjustments pursuant to the provisions of guideline section

19   1B1.11(a) because no new amendments were promulgated by the

20   United States Sentencing Commission to become effective on

21   November 1, 2017.

22               Based on the provisions of guideline section

23   2K2.1(a)(3), a base offense level of 22 has been determined

24   because Mr. Mendez has been convicted of being a convicted

25   felon in possession of a semi-automatic firearm that is

                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                                       7

 1   capable of accepting a large capacity magazine, and

 2   Mr. Mendez's prior conviction was a crime of violence, an

 3   attempted murder.

 4                The firearm he possessed was modified to shoot

 5   automatically.     He also had in his possession -- excuse me --

 6   the firearm he possessed, which was a .40 caliber, Model 23

 7   Glock pistol, was modified to shoot automatically.

 8                He also had in his possession an extended 29-round

 9   magazine loaded with 22 rounds of ammunition, which was

10   attached to the pistol, and two 13-round fully loaded

11   magazines.

12                Because Mr. Mendez timely accepted responsibility

13   for his offense, however, his offense level is reduced by

14   three levels pursuant to guideline sections 3E1.1(a) and

15   3E1.1(b).

16                There are no other applicable guideline

17   adjustments.

18                Because Mr. Mendez has been previously convicted by

19   the Superior Court of Carolina, Puerto Rico, for attempted

20   murder, carrying and using a firearm, firing and aiming a

21   firearm, aggravate damages, and resisting or obstructing

22   public authority, for which he was sentenced to seven years

23   of probation, one criminal history point resulted.

24                Because Mr. Mendez committed this offense while

25   serving a probation term for his previous convictions, two

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
                                                                    8

 1   more criminal history points resulted pursuant to sentencing

 2   guideline section 4A1.1(d).

 3             The total criminal history point score is three,

 4   which places him in Criminal History Category II.

 5             Mr. Mendez was previously adjudicated as a juvenile

 6   for assault charges in Orlando, Florida, but that

 7   adjudication does not result in any criminal history points.

 8             Mr. Mendez was previously also arrested for transit

 9   violations and controlled substance offenses, all of which

10   were dismissed.

11             Based on a total offense level of 19 and a Criminal

12   History Category of II, the guideline imprisonment range for

13   Mr. Mendez's offense is from 33 to 41 months.   There is a

14   fine range of $15,000 to $150,000, plus a supervised release

15   term of one to three years.

16             The probation officer has correctly adjusted the

17   guideline computations, and the pre-sentence investigation

18   report satisfactorily reflects the components of Mr. Mendez's

19   offense by considering its nature and circumstances.

20             The Court has also considered the other sentencing

21   factors set forth in Title 18, United States Code

22   section 3553(a).

23             And, as I mentioned before, I have considered the

24   sentencing memorandum filed on behalf of Mr. Mendez, the

25   argument -- today's argument by counsel, both for the Defense

                         Joe Reynosa, CSR, RPR
                        Official Court Reporter
                                                                       9

 1   and the Government, and Mr. Mendez decided not to allocute.

 2             I did mention that the firearm was altered to shoot

 3   automatically.

 4             A modern machine gun can fire more than one

 5   thousand rounds per minute, which allows a shooter to kill

 6   dozens of people within a matter of seconds.   Short of bombs,

 7   missiles, and biochemical agents, we can conceive of few

 8   weapons that are more dangerous than machine guns.     They are

 9   highly dangerous and unusual weapons that are not typically

10   possessed by law-abiding citizens for lawful purposes.

11             Mr. Mendez is 25 years old.   He completed high

12   school through a GED program, was unemployed prior to his

13   arrest for his offense, and has no history of substance

14   abuse.

15             He does have a history of mental health treatment,

16   but is physically healthy.

17             At the time of his arrest, as indicated before, the

18   agents seized a Glock pistol, serial number TYY783, with a

19   29-round magazine attached, loaded with 22 rounds of

20   ammunition, and two additional magazines, each loaded with 13

21   rounds of ammunition.

22             Mr. Mendez has requested a sentence of 33 months.

23   The Government has argued for a sentence of 41 months.

24             The Court finds that a sentence above the guideline

25   range reflects the seriousness of the offense, promotes

                         Joe Reynosa, CSR, RPR
                        Official Court Reporter
                                                                    10

 1   respect for the law, protects the public from further crimes

 2   by Mr. Mendez, and addresses the issues of deterrence and

 3   punishment.

 4             Accordingly, it's the judgment of the Court that

 5   Kevin Joniel Mendez-Baez is committed to the custody of the

 6   Bureau of Prisons to be imprisoned for a term of 60 months.

 7             Upon release from confinement, Mr. Mendez shall be

 8   placed on supervised release for a term of three years to be

 9   served under the following terms and conditions:

10             He shall observe the standard conditions of

11   supervised release recommended by the United States

12   Sentencing Commission and adopted by this Court.

13             He shall not commit another Federal, State, or

14   local crime.

15             He shall not possess firearms, destructive devices,

16   or other dangerous weapons.

17             He shall not possess or use controlled substances

18   unlawfully and shall submit to a drug test within 15 days of

19   release from imprisonment.

20             After his release, Mr. Mendez shall submit to

21   random drug testing, not less than three samples during the

22   supervision period, but not more than 104 samples each year,

23   in accordance with the Drug Aftercare Program Policy of the

24   United States Probation Office, as has been approved by this

25   Court.

                         Joe Reynosa, CSR, RPR
                        Official Court Reporter
                                                                     11

 1              If the illegal use of controlled substances is

 2   detected in any sample, Mr. Mendez shall participate in an

 3   inpatient or an outpatient substance abuse treatment program

 4   for evaluation or treatment as arranged by the probation

 5   officer.

 6              Payment shall be based on his ability to pay or the

 7   availability of payments by third parties as approved by the

 8   Court.

 9              He shall participate in transitional and reentry

10   support services, including cognitive behavioral treatment

11   services, under the guidance and supervision of the probation

12   officer.

13              He shall participate in the services until he is

14   discharged by the service provider with the approval of the

15   probation officer.

16              He shall participate in vocational training and a

17   job placement program as recommended by the probation

18   officer.

19              He shall provide the probation officer access to

20   any financial information upon request.

21              He shall remain under curfew at his residence of

22   record from 6:00 p.m. to 6:00 a.m. for a period of six months

23   to commence upon his release from imprisonment.

24              During this time he shall remain in his residence,

25   except for employment or other activities approved in advance

                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                                      12

 1   by the probation officer.

 2               He shall wear an electronic device 24 hours a day

 3   and shall observe the rules specified by the probation

 4   officer.

 5               He is ordered to pay the daily cost of the

 6   electronic monitoring device.    Payment shall be based on his

 7   ability to pay or the availability of payments by third

 8   parties as approved by the Court.

 9               In addition to any other telephone or cell phone he

10   may have, Mr. Mendez shall maintain a telephone at his

11   residence without a modem, an answering machine, or a

12   cordless feature during the term of electronic monitoring.

13               He shall participate in an approved mental health

14   treatment program for evaluation and to determine if

15   treatment is necessary.

16               If deemed necessary, the treatment will be arranged

17   by the probation officer in consultation with the treatment

18   provider.    The modality, duration, and intensity of treatment

19   will be based on the risks and needs identified.

20               He will contribute to the cost of those services

21   based on his ability to pay or the availability of payments

22   by third parties.

23               He shall submit himself and his property, house,

24   residence, vehicles, papers and effects, computers and other

25   electronic communication or data storage devices or media to

                           Joe Reynosa, CSR, RPR
                          Official Court Reporter
                                                                    13

 1   a search, at any time, with or without a warrant, by the

 2   probation officer and, if necessary, with the assistance of

 3   any other law enforcement officer, but only in the lawful

 4   discharge of the supervision functions of the probation

 5   officer, who must have a reasonable suspicion of unlawful

 6   conduct or of a violation of a condition of supervised

 7   release.

 8              The probation officer may seize any electronic

 9   communication or electronic device or medium, which will be

10   subject to further forensic investigation or analysis.

11              Failure to permit a search and seizure may be

12   grounds for revocation of supervised release.

13              Mr. Mendez shall warn any other resident or

14   occupant that his premises may be subject to searches

15   pursuant to this condition.

16              He shall cooperate in the collection of a DNA

17   sample as directed by the probation officer pursuant to the

18   revised DNA collection requirements and Title 18, United

19   States Code section 3563(a)(9).

20              Having considered Mr. Mendez's financial condition,

21   a fine is not imposed.

22              A special money monetary assessment in the amount

23   of $100 is imposed by law.

24              Mr. Mendez, you shall forfeit to the United States,

25   pursuant to Title 18, United States Code section 924(d), and

                          Joe Reynosa, CSR, RPR
                         Official Court Reporter
                                                                     14

 1   Title 28, United States Code section 2461(c), any firearm and

 2   ammunition involved or used in the commission of your

 3   offense, including but not limited to a Glock pistol,

 4   Model 23, .40 caliber, with serial number TYY783, an extended

 5   29-round magazine, and two 13-round capacity magazines, and

 6   58 rounds of ammunition.

 7              Mr. Mendez, you have a right to appeal your

 8   conviction and sentence.

 9              A notice of appeal must be filed in this court

10   within 14 days from when the judgment of the Court will be

11   entered.

12              You have a right to apply for leave to appeal

13   in forma pauperis if you are unable to pay the cost of an

14   appeal.

15              Because you are represented by court-appointed

16   counsel, she will continue to represent you through any

17   appeal, unless a substitute counsel is later appointed.

18              Anything else, Ms. Gonzalez?

19              MS. GONZALEZ-VELEZ:   Yes, Your Honor.

20              We would like to request this Honorable Court that

21   the Defendant be enrolled in any psychological treatment that

22   may help him with his condition, any courses as to his

23   interests expressed as a barber, and English courses as a

24   second language, Your Honor.

25              THE COURT:   Any particular institution that you

                          Joe Reynosa, CSR, RPR
                         Official Court Reporter
                                                                       15

 1   would like me to recommend?

 2             MS. GONZALEZ-VELEZ:     He would like any institution

 3   available, Your Honor, in the State of Florida.

 4             And, finally, Your Honor, we will respectfully that

 5   the sentence imposed by this Honorable Court to be concurrent

 6   with any other sentence that will be imposed by the State

 7   Court by this case, Your Honor.

 8             THE COURT:     Well, that I can agree to.

 9             This sentence will be consecutive to whatever

10   sentence is imposed by the State Court.

11             I will recommend that Mr. Mendez be designated to

12   an institution in the State of Florida, that while at the

13   institution he take any psychological treatment that may be

14   necessary for him, that he take manage of vocational training

15   to become a barber, or anything else that he may be

16   interested in, and that he take courses in English as a

17   Second Language.

18             Anything else?

19             MS. GONZALEZ-VELEZ:     Thank you, Your Honor.

20             THE COURT:     You are excused.

21             MS. GONZALEZ-VELEZ:     Permission to withdraw.

22             MR. BARROSO:     Permission to withdraw.

23

24             (PROCEEDINGS ADJOURNED AT 10:20 A.M.)

25

                         Joe Reynosa, CSR, RPR
                        Official Court Reporter
                                                                    16

 1                         REPORTER'S CERTIFICATE

 2

 3                I, JOE REYNOSA, Official Court Reporter for the

 4   United States District Court for the District of Puerto Rico,

 5   appointed pursuant to the provisions of Title 28, United

 6   States Code, Section 753, do hereby certify that the

 7   foregoing is a true and correct computer-aided transcript of

 8   proceedings had in the within-entitled and numbered cause on

 9   the date herein set forth; and I do further certify that the

10   foregoing transcript has been prepared by me or under my

11   direction.

12

13

14

15

16

17
                                   S/Joe Reynosa
18                           ___________________________

19                                JOE REYNOSA, CSR, RPR
                                  United States Court Reporter
20                                Federico Degetau Federal
                                  Building, Room 150
21                                150 Carlos Chardón Street
                                  San Juan, Puerto Rico 00918-176
22                                (787) 772-3000

23

24

25

                            Joe Reynosa, CSR, RPR
                           Official Court Reporter
